Citation Nr: 0603821	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-42 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether a timely notice of disagreement has been received to 
a January 2003 rating decision.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from January 1968 
to January 1970.  This case comes before the Board of 
Veterans' Appeals (Board) of appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  A January 2003 RO rating decision denied the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  A Statement in Support of Claim, VA Form 21-4138, 
received from the veteran later in January 2003 adequately 
expresses dissatisfaction with the RO's January 2003 rating 
decision.


CONCLUSION OF LAW

A timely notice of disagreement with a January 2003 RO rating 
decision denying the issue of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for PTSD was received.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his attorney contend that the veteran's 
January 2003 statement was a notice of disagreement to the 
January 2003 rating decision that denied the issue of whether 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for PTSD.

VA regulations state that an appeal from an RO rating 
decision consists of a timely-filed notice of disagreement 
and, after a statement of the case has been issued, a timely-
filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  According to the applicable regulation, a notice 
of disagreement is a written communication that expresses 
dissatisfaction or disagreement with an adjudicative action 
of VA and indicates a desire to contest the result.  38 
C.F.R. § 20.201.  It needs to be in terms which could be 
reasonably construed as a desire for review of that 
determination, but does not have to be expressed in any 
special wording.  The time limit for filing a notice of 
disagreement is within 1 year of notification of the adverse 
decision.  38 C.F.R. § 20.302(a).

A rating decision dated January 2, 2003 denied the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
PTSD because the RO concluded that new and material evidence, 
including evidence on service stressors, had not been 
submitted.  The veteran was notified of this decision by VA 
letter dated January 9, 2003.  A statement from the veteran 
was received by VA on January 16, 2003.  

Here, the January 2003 statement from the veteran was in 
writing and was filed with the RO shortly after the issuance 
of the January 2003 rating action.  The veteran noted in the 
first line of the statement that he was still seeking service 
connection for PTSD, and he subsequently referred to the 
January 2003 rating decision denial in discussing his service 
stressors.  In his January 2003 statement, the veteran stated 
that VA should "reconsider" his PTSD claim based on the 


stressor information provided.  However, it is reasonable to 
assume that a veteran is unfamiliar with the distinction 
between a reconsideration request and a notice of 
disagreement.  VA claims adjudication system has been 
deliberately designed by Congress to be pro-claimant and that 
all "interpretative doubt" must be decided in the veteran's 
favor.  Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  
Essentially, all that is required for a statement to be a 
valid notice of disagreement is that it express disagreement 
or dissatisfaction with an RO determination, be in writing, 
and be filed with the RO by the veteran or his representative 
within 1 year of notification of the adverse decision.  Id.  
While the veteran's disagreement with the January 2003 rating 
action was not specifically stated, the language and tone of 
the statement as a whole, as well as the fact that it was 
sent to VA a week after the notification of the rating 
decision and refers to the denial, can be construed as a 
disagreement with the action taken in January 2003.  In light 
of the above, the veteran's January 2003 statement is a 
notice of disagreement; and, since it was received at the RO 
within the 1 year time limit, it is timely.  

Moreover, in a statement from the veteran's representative 
received in December 2003, it was noted that the veteran 
filed a notice of disagreement on January 16, 2003 to the 
rating decision dated in January 2003.  The representative 
then proceeded to discuss the merits of the claim to reopen.  
Even assuming the document received from the veteran in 
January 2003 could not be construed as a disagreement to the 
January 2003 rating decision, this statement from the 
veteran's representative is in writing, expresses 
disagreement with the January 2003 rating decision, and 
indicates a desire to contest the result.  Further, it was 
received by the RO within 1 year of notification of the 
adverse decision in January 2003.   

Therefore, the veteran is considered to have filed a timely 
notice of disagreement to the January 2003 rating decision 
that denied the issue of whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for PTSD.




ORDER

The appeal as to the issue of whether a timely notice of 
disagreement has been received to a January 2003 rating 
decision is granted.


REMAND

An adequate, timely notice of disagreement to the rating 
decision dated in January 2003 that denied the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
PTSD was received in January 2003.  Additionally, a July 2004 
rating action denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  The veteran was notified of the denial by letter 
later in July 2004, and a notice of disagreement to the July 
2004 denial was received by VA from the veteran's attorney in 
May 2005.  However, a statement of the case as to these 
issues has not been provided to the veteran and his 
representative.  While it is true that the veteran has not 
submitted timely substantive appeals as to these issues, the 
Board is obligated to remand these issues to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

Accordingly, this case is remanded for the following action:

The RO must issue a statement of the case 
and notification of the veteran's 
appellate rights on the issues of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
PTSD and entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability.  38 C.F.R. § 19.26 (2005).  


The veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over either issue, a timely 
substantive appeal must be filed.  
38 C.F.R. § 20.202 (2005).  If the 
veteran perfects the appeal as to either 
issue, the case must be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A.MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


